Fourth Court of Appeals
                                         San Antonio, Texas
                                               August 19, 2022

                                            No. 04-22-00141-CV

             IN RE REYNOLDS ENERGY TRANSPORT, LLC AND REYNOLDS
                            TRANSPORTATION, INC.

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-00620
                            Honorable David A. Canales, Judge Presiding

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        Relator filed its original petition for writ of mandamus on March 8, 2022. On March 31,
2022, real party in interest filed a response to the petition. On June 21, 2022, real party in interest
filed a letter informing this court that a settlement had been reached between the parties and a
motion to dismiss would be forthcoming. On July 8, 2022, relator filed a letter informing the
court that the parties had not yet executed the settlement documents. On July 25, 2022, we
ordered relator to file a motion to dismiss or an advisory informing the court of the status of the
case. Relator responded providing that the parties “still have not yet executed the settlement
documents,” but did not provide any further information on the status of the settlement.

        Therefore, we ORDER the parties to file a joint detailed advisory informing this court of
the status of this case or relator to file a motion to dismiss by August 26, 2022.

           It is so ORDERED on August 19, 2022.




1
  This proceeding arises out of Cause No. 2019-CI-00620, styled Andrew Marvin Stock as Next Friend of Dianna
Sue Marable v. Reynolds Energy Transport, LLC, et. al, pending in the 57th Judicial District Court, Bexar County,
Texas, the Honorable Antonia Arteaga, presiding. The Honorable David Canales signed the order at issue in this
original proceeding.
                                        PER CURIAM
ATTESTED TO: ________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT